Citation Nr: 1530920	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  12-22 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for a right hand disability, including osteoarthritis and residuals of third and fourth metacarpal bone fractures.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1982 to May 1987.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2011 and October 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In an August 2011 rating decision, the RO granted service connection and assigned a noncompensable evaluation for the Veteran's status post closed fracture of the right hand third metacarpal bone with a residual scar.  The RO also granted service connection and assigned a noncompensable evaluation for the Veteran's status post closed fracture of the right fourth metacarpal bone, with a residual surgical scar. 

In its subsequent October 2012 rating decision, the RO combined the Veteran's previous service-connected right hand disabilities and added osteoarthritis to the claim based on the findings from the August 2012 examination.  The issues were recharacterized as entitlement to an initial compensable evaluation for right hand osteoarthritis, status post closed fracture of the long and ring fingers with residual surgical scars.  The RO also retroactively increased the initial evaluation of the Veteran's right hand disability to 10 percent for the combined disability, effective February 23, 2011.  As the Veteran has not received a total grant of benefits sought on appeal, this issue remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  


FINDING OF FACT

Throughout the appeal period, the Veteran's right hand disability, including osteoarthritis and residuals of third and fourth metacarpal bone fractures, was manifested by x-ray evidence of degenerative changes and no more than painful motion, tenderness or pain to palpation of the joints or soft tissue of either hand, including the fingers, and decreased grip strength.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for a right hand disability, including osteoarthritis and residuals of third and fourth metacarpal bone fractures, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

This claim concerns the initial rating after service connection has been granted, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Even so, the RO's March 2011 letter to the Veteran explained what type of information and evidence was needed to establish an increased disability rating and informed him that an effective date for the award of benefits would be assigned if service connection was granted.  The letter also discussed the factors considered in establishing the effective date.  No further notice as to this claim is needed as the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence and testimony.  

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service and post-service treatment records.  38 U.S.C.A. §§ 5103A; 38 C.F.R. § 3.159.  

In August 2011 and August 2012, the RO provided the Veteran with VA examinations to determine the severity of his right hand osteoarthritis and limited motion of the right ring/long fingers.  The VA examiners interviewed and thoroughly examined the Veteran and provided all of the relevant diagnostic findings in the examination reports.  Both examiners also appropriately addressed the functional impact of the Veteran's right hand disability upon ordinary conditions of daily life and work.  The Board finds that these examinations were adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Moreover, the Veteran has neither advanced an argument that any of the VA examinations of record were deficient in any respect, nor that he was prejudiced thereby.  Id.  

At his March 2013 hearing before the Board, the Veteran testified that his right hand disability had worsened and that it interfered with writing, typing, and performing his job as a painter.  He indicated that he had painful swelling after exertion and that weakness and loss of grip strength in his right hand made it difficult to hold paint cans or a paint brush.  Based on these assertions and the passage of time since the Veteran's August 2010 VA hand and finger examination, the Board remanded this matter in February 2015 and instructed the RO to provide the Veteran with a new VA examination of his right hand disability.  

Pursuant to the Board's remand, the RO sent the Veteran a notice letter on February 24, 2015.  The notice letter indicated that the Veteran would be scheduled for a VA examination by the VA Medical Center.  However, the examination was cancelled after repeated attempts were made to contact the Veteran and no response was received.  On April 1, 2015, the RO obtained the Veteran's updated telephone number and address.  On April 15, 2015, a supplemental statement of the case was sent to the Veteran regarding his claim on appeal.  On April 16, 2015, the RO contacted the Veteran by telephone and the Veteran stated that he had received and reviewed the supplemental statement of the case.  He requested that the RO expedite his appeal by immediately certifying it to the Board for adjudication.  He also indicated that he did not have any additional evidence to submit and that he 

was waiving any additional procedural rights in connection with his appeal.  Under these circumstances, the Board finds that there has been substantial compliance with the directives of its February 2015 remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Finally, there is no indication in the record that additional evidence relevant to the issues being addressed is available and not already part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, and the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II.  Disability Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of a disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  

In October 2012, the RO assigned an initial 10 percent evaluation for the Veteran's right hand disability, including osteoarthritis and residuals of third and fourth metacarpal bone fractures, effective February 23, 2011.  This assignment was made pursuant to Diagnostic Code 5010 for arthritis due to trauma, substantiated by x-ray findings.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2014).  

Under Diagnostic Code 5010, arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).  Diagnostic Code 5003, in turn, provides that degenerative arthritis established by 

x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, arthritis is rated 10 percent for x-ray evidence of involvement of two or more major joints or two or more minor joints groups; and 20 percent for x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  For VA purposes, the fingers of a hand are a group of minor joints.  38 C.F.R. § 4.45 (2014).

Limitation of motion of individual digits of the hand is evaluated under Diagnostic Codes 5229-5230.  38 C.F.R. § 4.71a, Diagnostic Codes 5229-5230 (2014).  Specifically, Diagnostic Code 5229 is used to evaluate limitation of motion of the index or long finger of either hand.  A noncompensable rating is assigned when there is evidence of a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible; and, extension is limited by no more than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229.  A 10 percent evaluation is assigned with evidence of a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  Id.  Likewise, Diagnostic Code 5230 is used to evaluate limitation of motion of ring or little finger of each hand.  A noncompensable rating is assigned for any limitation of motion of the ring or little finger.  Id. 

For the reasons discussed below, the Board finds that an initial evaluation in excess of 10 percent is not warranted at any time during the appeal period.

In August 2011, the Veteran was afforded a VA examination.  The VA examiner reviewed the evidence of record and took x-rays of the Veteran's right hand.  The examiner noted that the Veteran had a "radiographically normal right hand" and that no acute fracture was seen.  The examiner also observed that there was x-ray evidence of irregularity of the third metacarpal which "may" represent a prior fracture.

Thereafter, the August 2011 VA examiner performed a diagnostic evaluation of the Veteran's right hand.  The examiner noted the Veteran's report that he experienced flare-ups of pain in his right hand after thirty minutes of writing.  The examiner found no evidence of limitation of motion or evidence of painful motion for any fingers or the Veteran's thumb.  The examiner noted that the Veteran was able to perform repetitive-use testing with three repetitions and no additional limitation of motion for any fingers during the post-test.  The examiner observed that there was no gap between the thumb pad and the fingers post-test.  Regarding finger flexion, the examiner also observed that there was no gap between any fingertips and the proximal transverse crease of the palm in attempting to touch the palm with the fingertips post-test.  Regarding finger extension, the examiner observed that there was no limitation of extension for the long or ring fingers post-test.  The examiner found no functional loss or functional impairment of any of the right hand fingers or the thumb and no additional limitation in range of motion of any of the right hand fingers or thumb following repetitive-use testing.  The examiner found no evidence of tenderness or pain to palpation for joints or soft tissue of either hand, including the thumb and fingers.  Muscle strength and hand grip were normal.  The examiner found no evidence of ankylosis of the right thumb or fingers.  The examiner observed that the Veteran had a scar related to his residuals of a closed fracture of the metacarpal bones of the right hand but determined that the scar was not painful and/or unstable.  The examiner also determined that the total area of the scar was not greater than 39 square centimeters (6 square inches).  The examiner found no other pertinent physical findings, complications, conditions, signs, or symptoms related to the Veteran's right hand disability and indicated that the Veteran's residuals of a closed fracture of the metacarpal bones of the right hand would not impact his ability to work.  Based on the examination findings, the examiner provided a diagnosis of closed fracture of the metacarpal bones of the right hand.  

In August 2012, the Veteran was provided another VA examination.  During that examination, the Veteran reported that he fractured his third and fourth metacarpal bones of the right hand during an inservice basketball game.  He reported that he underwent an open reduction with internal fixation and that three pins were placed in his hands and were later removed.  He indicated that these surgical procedures left a residual scar on his right hand.  He reported that he currently experienced minimal right hand pain at rest.  He reported that he currently did not take any medications for the pain but that resting his hand often relieved the pain.  He further reported that he experienced flare-ups of pain in his right hand and that his pain was often exacerbated by activities such as using a paint brush, writing, and typing on a keyboard for more than ten minutes.  The examiner noted that the Veteran did not have any complaints regarding his residual right hand scars.  The examiner noted that the Veteran was right hand dominant.   X-rays of the Veteran's right hand were taken.  These x-rays revealed minimal degenerative changes of the fourth and fifth proximal interphalangeal and distal interphalangeal digits and slightly abnormal morphology of the right third and fourth metacarpals.  The examiner noted that this "may" represent sequela of previous the fracture.  The examiner also stated that the carpocarpal and radiocarpal joints were normal in appearance.

The August 2012 VA examiner also conducted a thorough diagnostic evaluation of the Veteran.  During this evaluation, the examiner indicated that there was "some" limitation of motion or evidence of painful motion for the Veteran's right ring finger and long finger.  Regarding finger flexion, the examiner indicated that there was no gap between the thumb pad and the fingers, no gap between any fingertips and the proximal transverse crease of the palm or evidence of painful motion in attempting to touch the palm with the fingertips.  Regarding finger extensions, the examiner indicated that there was no limitation of extension of evidence of painful motion for the right long or ring fingers.  The examiner observed the same findings on post-test and observed that the Veteran was able to perform repetitive-use testing with three repetitions, without any additional limitation of motion for any fingers.  Finally, the examiner observed that the Veteran did not have any functional loss or functional impairment of any of the right hand fingers or the thumb, and no additional limitation in range of motion of any of the right hand fingers or thumb 

following repetitive-use testing.  Painful motion of the long and ring fingers was reported, along with findings of tenderness or pain to palpation for joints or soft tissue of either hand, including the thumb and fingers.  Hand grip strength was 4/5.  The examiner found no evidence of ankylosis of the right thumb or fingers.  The examiner observed that the Veteran had a scar related to his right hand disability but determined that the scar was not painful and/or unstable.  The examiner also determined that the total area of the scar was not greater than 39 square centimeters (6 square inches).  The examiner found no other pertinent physical findings, complications, conditions, signs, or symptoms related to the Veteran's right hand disability and indicated that the Veteran's residuals of a closed fracture of the metacarpal bones of the right hand would not impact his ability to work.  The VA examiner diagnosed limitation of motion of the right long finger and ring finger and osteoarthritis with no gap noted between the thumb pad and the finger.

Based on a longitudinal review of the record, the Board concludes that an initial 10 percent evaluation is appropriate for the Veteran's right hand disability, including osteoarthritis and residuals of third and fourth metacarpal bone fractures.  As previously stated, a 10 percent rating is applicable for degenerative arthritis, due to trauma, substantiated by x-ray findings, when there is evidence of painful or limited motion of a major joint or group of minor joints.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Here, an initial 10 percent evaluation was assigned based on x-ray evidence of degenerative changes in the right third and fourth metacarpals, and the August 2012 VA examination findings of painful motion of the right long and ring fingers.  

Although the Veteran reported flare-ups in painful motion impacting his right hand when performing certain activities, a 20 percent evaluation is not warranted because neither VA examiner characterized these occasional exacerbations as incapacitating.  In fact, the August 2011 VA examiner found no limitation of motion or evidence of painful motion for any fingers or thumbs.  Moreover, the 2011 VA examiner found no functional loss or functional impairment of any of the right hand fingers and no additional limitation in range of motion of any of the right hand fingers following repetitive-use, no evidence of tenderness or pain to palpation for joints or soft tissue 

of the right hand, including the fingers, and muscle strength and hand grip that was normal.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014).  The 2011 VA examiner also found that the Veteran's right hand disability would not affect his ability to work.  Likewise, the August 2012 VA examiner observed that although there was limitation of motion or evidence of painful motion in the right long and ring fingers, the examiner found no functional loss or functional impairment of any of the right hand fingers or the thumb and no additional limitation in range of motion of any of the right hand fingers or thumb following repetitive-use.  See DeLuca, 8 Vet. App. at 206; 38 C.F.R. §§ 4.40, 4.45, 4.59.  The examiner found that the Veteran's right hand disability would not affect his ability to work.  Thus, the Board finds that the Veteran's right hand disability is adequately compensated by the initial 10 percent evaluation.  

Additionally, neither VA examiner found evidence of favorable or unfavorable ankylosis of the right long and ring fingers.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5216-5219 (unfavorable ankylosis of multiple digits); Diagnostic Codes 5220-5223 (favorable ankylosis of multiple digits); Diagnostic Codes 5226-5227 (ankylosis of individual digits) (2014).  Likewise, regarding finger flexion of the right hand long and ring fingers, neither VA examiner observed a gap between any fingertips and the proximal transverse crease of the palm in attempting to touch the palm with the fingertips.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5229-5230.  Regarding finger extension, neither VA examiner observed limitation of extension for the right hand long and ring fingers.  Id.  Accordingly, the Board finds that additional or separate disability ratings under other diagnostic codes pertaining to the hand is not warranted.

In regards to the Veteran's right hand scar from his prior surgical procedure, both the August 2011 and August 2012 VA examiners observed that the Veteran had a scar related to his residuals of a closed fracture of the metacarpal bones of the right hand but determined that the scar was not painful and/or unstable.  The examiner also determined that the total area of the scar was not greater than 39 square centimeters (6 square inches).  Therefore, a separate rating for the Veteran's right hand scar is not warranted.   38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804 (2014).
Finally, the Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) (2014).  Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Nevertheless, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b).

The threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Id.; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

The Board finds that the Veteran's disability picture is not unusual or exceptional in nature as to render the assigned initial rating inadequate.  The Veteran's service-connected right hand disability, including osteoarthritis and residuals of third and fourth metacarpal bone fractures, has been evaluated as a musculoskeletal disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by osteoarthritis of the right hand and limitation of motion/painful motion of the third and fourth metacarpal.  Thun, 22 Vet. App. at 115.  

During the course of this appeal, the Veteran's service-connected right hand disability was manifested by painful motion and tenderness, with x-ray evidence of degenerative arthritis.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the manifestations of the service-connected right hand disability is congruent with the disability picture represented by a 10 percent disability rating for each such major joint or group of minor joints affected by limitation of motion.  Ratings in excess of 10 percent are provided for certain manifestations of his right hand disability, but the evidence of record do not demonstrate that those manifestations are present here.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of these issues for extraschedular consideration is not required.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5010; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected right hand disability, the evidence shows no distinct periods of time during the period covered by the appeal, during which the Veteran's right hand disability has varied to such an extent that a rating greater or less than the 10 percent assigned would be warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007); cf. 38 C.F.R. § 3.344 (2014) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).  

In summary, the preponderance of the evidence shows that the Veteran's service-connected right hand disability, including osteoarthritis and residuals of third and fourth metacarpal bone fractures, does not warrant an initial evaluation in excess of 10 percent at any time during the appeal period.  Accordingly, there is no reasonable doubt to be resolved in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  



ORDER

An initial evaluation in excess of 10 percent for a right hand disability, including osteoarthritis and residuals of third and fourth metacarpal bone fractures, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


